Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
19, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 19, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00648-CV
____________
 
IN RE DOROTHY JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 29, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In her petition, relator
sought to have this court compel the Honorable Rory R. Olsen, presiding judge
of Harris County Probate Court No. 3, to set aside his order signed May 31,
2005, denying relator=s motion for protective order and to
quash a subpoena and direct respondent to grant relator=s requested relief.  
Relator has not established that she is
entitled to mandamus relief.  Accordingly,
we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 19, 2005.
Panel consists of
Justices Yates, Anderson and Hudson.